The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed on 5-31-2022 is acknowledged. Claims 1-2, 4-5, 14-17, 21 and 26 have been amended. Claims 3 and 6-8 have been canceled. Claims 30 and 31 have been added. Claims 1-2, 4-5, 9-28 and 30-31 are pending.

Election/Restrictions
Applicant’s request for the rejoinder of withdrawn claims has been fully considered and deemed non-persuasive. Contrary to Applicant’s assertion, the claims are not unified by special technical feature. Even if one were to accept Applicant’s assertion, in arguendo, said feature does not constitute a contribution to the art. Hence, there is no unity of invention.  Newly submitted claims 15-17 and 30-31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: said claims are in effect drawn to methods of treating CDI not identifying suitable donors for FMT.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15-16 and 30-31 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
In conclusion claims 1-2, 4-5, 9-13, 15-17, 21-28 and 30-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 14 and 18-20 are currently under examination.

Specification
In light of the amendment thereto it is deemed that the instant specification now complies with the requirements of 37 C.F.R. [WP TypographicSymbols font/0x27][WP TypographicSymbols font/0x27]1.821-1.825.
The objection to the specification for the improper use of multiple trademarks is withdrawn in light of the amendment thereto. 

Claim Rejections Withdrawn
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 14-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of the amendment thereto. 

Claim Rejections Maintained
35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejection of claims 14 and 18-20 under 35 U.S.C. 103 as being unpatentable over Rossen et al. (World Journal of Gastroenterology Vol. 21 Issue 17, pages 5359 – IDS filed on 7-31-2020) and Russo et al. (Clinical Microbiology and Infection Vol. 21 No. 5, pages 493.e1-493.e4) is maintained for reasons of record. The withdrawal from consideration of claims 15-17 has rendered the rejection of those claims moot.
Applicant argues:
1.  Claim 14 has been amended to recite that the donor for FMT is for treating CDI with resolution of diarrhea wherein the level of C. albicans is no greater than 0.1% in relative abundance in the stool sample.
2.  While the combination of the cited references may suggest to the skilled artisan to examine a potential donor’s fecal sample for C. albicans, there is no reasonable expectation that by suppressing C. albicans one can achieve an effective FMT as defined by the claims.

	Applicant’s arguments have been fully considered and deemed non-persuasive. 
	With regard to Points 1 and 2, the amendment to claim 14 is insufficient to overcome the rejection as Rosen et al. clearly disclose that the administration of FMT to treat CDI resulting in the resolution of diarrhea in 90-94% of cases (see results section on page 5359). Consequently, the skilled artisan would have had a reasonable expectation that the reduction/elimination of C. albicans in a donor fecal sample would not only result in the resolution of diarrhea but also a safer FMT.

As outlined previously, Rossen et al. disclose the use of fecal microbiota transplantation for the treatment of gastrointestinal disorders such as CDI (see abstract). Rossen et al. further discloses that donor’s fecal samples were screened for parasites, Clostridium difficile and enteropathogens (see Table 4).
	Rossen et al. differs from the instant invention in that they don’t disclose the screening of donor fecal samples for Candida albicans.
	Russo et al. disclose that Clostridium difficile infection (CDI) may promote the translocation of Candida to the blood and development of candidaemia (see abstract) and that Candida albicans is the most frequently involved (see page 493.e3).
	It would have been obvious for one of skill in the art to screen the donor fecal samples for Candida albicans in order to reduce/eliminate the possibility of developing candidaemia in patients who would receive said fecal samples to treat CDI.
One would have had a reasonable expectation of success as the screening for Candida albicans is well established in the art. The KSR decision sets forth “if a technique has been used to improve one device, and a person of skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill”. Given that Rossen et al. demonstrates the screening of fecal samples for the use in FMT and assays for screening for Candida albicans is well established in the art, the screening of fecal samples for the presence of Candida albicans is well within the capabilities of one of ordinary skill in the art. Hence, the requirements of obviousness under the KSR decision are met. 
With regard to the genera recited in claim 19, Rossen et al. clearly disclose the screening for enteropathogens.  

Conclusion

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866. The examiner can normally be reached Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        August 23, 2022